932 F.2d 970
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William H. WALKER, Jr., Plaintiff-Appellant,v.Sergeant GOODWIN, et al., Defendants-Appellees.
No. 91-1256.
United States Court of Appeals, Sixth Circuit.
May 13, 1991.

Before KENNEDY and BOYCE F. MARTIN, JR., Circuit Judges, and ENGEL, Senior Circuit Judge.


1
This matter is before the court upon consideration of the appellant's motion to proceed in forma pauperis.


2
A review of the record indicates that the district court entered on February 5, 1991, an order to consolidate two of appellant's district court cases as the actions shared a common plaintiff, some common defendants, and would likely share common questions of law.  The appellant appealed from that order.


3
Absent exceptional circumstances, an order of consolidation is not appealable.    In re Master Key Antitrust Litig., 528 F.2d 5, 13 (2d Cir.1975).  This case does not present exceptional circumstances which would justify this court accepting jurisdiction at this point in the case.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.  The motion to proceed in forma pauperis is denied.